CUNNINGHAM, C. J.
(Dissenting.) — Section 1, article 23, Amendment State Constitution, page 1, Session Laws of 1915, “Amendments,” defines as guilty of an offense the following:
“Every person who sells, exchanges, gives, barters, or disposes of any ardent spirits, ale, beer, wine, or intoxicating liquor of any kind to any person in the state of Arizona, or who manufactures, of introduces into, or attempts to introduce into the state of Arizona any ardent spirits, ale, beer, wine, or intoxicating liquor of any kind, shall be guilty of a misdemeanor and upon conviction shall be imprisoned for not less than ten days nor more than two years and fined not less than twenty-five dollars and costs nor more than three hundred dollars and costs for each offense: Provided, that nothing in this amendment contained shall apply to the manufacture or sale of denatured alcohol.”
Of course, denatured alcohol is neither ale, beer nor wine. It is either “ardent spirits” or it is an intoxicating liquor of some kind. Whether or not denatured alcohol is ardent spirits in its nature may be passed without decision, yet, there is no doubt that denatured alcohol is an intoxicating liquor in fact, and as such its manufacture is harmless under the Constitution — no crime is committed by reason of its manufacture or sale in this state. To manufacture any ardent spirits or intoxicating liquor in this state, other than denatured alcohol, is declared a criminal offense.
The information in this case charges that—
“Joseph M. Crawford and Prank Nelson, on or about the 30th day of January, and before the filing of this information, at and in the county of Pinal, state of Arizona, did then and there willfully and unlawfully attempt to manufacture intoxicating liquor in the aforesaid county of Pinal . . . contrary to the form, force, and effect of the statute in such cases made and provided, ” etc.
*507The charge does not follow the language of the statute defining and describing the offense condemned in the said constitutional provision. Section 735, Penal Code of 1913, provides that—
“Any person may be convicted of an attempt to commit a crime, although it appears on the trial that the crime intended or attempted was perpetrated by such person in pursuance of such an attempt. . . . ”
The respondents demurred to the above information, and their demurrer was by the court sustained, and the state appeals on a question of the sufficiency of the information to charge a public offense.
The ingredients of the offense of manufacturing intoxicating liquors of every kind, except denatured alcohol, cannot be accurately and definitely stated if the exception is omitted in charging the main offense. 22 Cyc. 344, and cases cited in note 40, and particularly State v. Abbey, 29 Vt. 60, 67 Am. Dec. 754. If the exception is separable from the description, and is not an ingredient of the offense as defined, it should not be noticed. 22 Cyc. 344, note 41. Ex parte Harvey, 154 Cal. 355, 97 Pac. 891, deals with the rule and with the exception, gee People v. H. Jevne Co., 179 Cal. 621, 178 Pac. 517; State v. Abbey, supra.
It seems, as an exception to the manufacture of intoxicating liquors, that denatured alcohol may be manufactured in the state, and a failure to notice this exception in the accusation of manufacturing intoxicating liquors, the specific offense, is not described with the degree of certainty and definiteness the statute requires. As a consequence, a charge that the defendants did attempt to manufacture intoxicating liquor in this stale sets forth no offense unless the pleading describes the liquor attempted to be manufactured, showing that it is ale, beer, wine or some intoxicating liquor other than denatured alcohol.
*508A further reason is that the information neither gives the legal appellation of any crime nor states facts necessarily constituting a crime. “Attempting to manufacture intoxicating liquor” is not the generic name of any class of offenses. There is nothing stated in the information that the act of the defendants would have resulted in the production of intoxicating liquor of any kind had not the act been frustrated by extraneous circumstances. Such rule was enforced in People v. Ezra, Thomas, 63 Cal. 482, and the indictment held insufficient. I am satisfied that the same rule justly is applicable to the same statutes in this state.
The Baca case, 18 Ariz. 350, 161 Pac. 686, relied upon by the appellees, is of little value as an authority for any purpose. One of the judges considered the indictment insufficient to charge an offense; another of the judges considered the indictment to be sufficient to charge the offense; and the other judge, at the beginning, waived that question, and, assuming that the indictment did state an offense, said: “I think there is a total lack of evidence to sustain it.” Then he stated another reason that the indictment charged that the defendant did “transport, bring and carry” the whiskey into this state, and the word of the law is “introduce” the whiskey into the state, so the words of the statute defining the offense were not followed. The indictment in the Baca case was condemned by two members of the court as insufficient to state a public offense, but for reasons both give, which are wholly different. The indictment in that case, however, was more specific in describing the kind of intoxicating liquor the accused was attempting to introduce than the information describes in this case. In the Baca case the intoxicating liquor mentioned was alleged to be “whiskey”; in this case no specific kind of intoxicating liquor is mentioned; *509simply the defendants are accused of attempting to manufacture intoxicating liquor. Mayhe the defendants themselves did not intend that the product sought by them would be intoxicating or adapted to use for any purposes of beverage, hut intended to use it for power purposes; then what would become of the offense? Would the state make a case of guilt beyond a reasonable doubt by proving that the defendants attempted to manufacture denatured alcohol?
I do not concur with the determination reached by Judge ROSS. ■ The information fails wholly to charge a public offense, and the demurrer was correctly sustained.